             Case 1:19-cv-00846-BR      Document 1       Filed 05/31/19     Page 1 of 4




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
AMY E. POTTER
amy.potter@usdoj.gov
Assistant United States Attorney
405 E. 8th Street, Suite 2400
Eugene, Oregon 97401-2708
Telephone:      541-465-6771
Attorneys for the United States



                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     MEDFORD DIVISION

UNITED STATES OF AMERICA,                                 Case No. 1:19-cv-00846-BR

        Plaintiff,
                                                          COMPLAINT
        v.

2562 Sibley Drive, Atlanta, Georgia, in
rem,

        Defendant.

        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Amy E. Potter, Assistant United States Attorney, for its complaint in rem

for forfeiture, alleges:

                                                 I.

        This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to 18

U.S.C. § 981; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.

///

///

COMPLAINT in rem FOR FORFEITURE                                                             Page 1
             Case 1:19-cv-00846-BR       Document 1       Filed 05/31/19     Page 2 of 4




                                                 II.

       Defendant, in rem, 2562 Sibley Drive, Atlanta, Fulton County, District of Northern

Georgia, State of Georgia, real property with buildings, appurtenances, and improvements,

(hereinafter known as Sibley Drive) and more particularly described as:

       All that tract or Parcel of land lying and being in land lot 6, 17th district, Fulton County,
       Georgia, being known as lot 35, Buckhead Park at Lenox Subdivision, as per plat
       recorded at plat book 369, page 103-105, Fulton County, Georgia records and designated
       as 2562 Sibley Drive, Atlanta GA 30324. Said Plat being incorporated herein by
       reference thereto

is now and during the pendency of this action will be within the jurisdiction of this Court.

                                                III.

       Defendant, in rem, Sibley Drive constitutes or is derived from, proceeds traceable to 18

U.S.C. § 1343 (Wire Fraud), 18 U.S.C. § 1341 (Mail Fraud), 18 U.S.C. § 1344 (Bank Fraud), 18

U.S.C. § 1028 (a)(7) (Identity Theft), and 18 U.S.C. § 1929 (Access Device Fraud) and is

forfeitable to the United States pursuant to the provisions of 18 U.S.C. § 981(a)(1)(C), as more

particularly set forth in the declaration of Special Agent Amy Blaser, Internal Revenue Service –

Criminal Investigations, marked as Exhibit A, attached and fully incorporated herein by this

reference.

       WHEREFORE, plaintiff, United States of America, prays that due process issue to

enforce the forfeiture of defendant, in rem, Sibley Drive; that due notice be given to all interested

persons to appear and show cause why forfeiture of this defendant, in rem, should not be

decreed; that due proceedings be had thereon; that this defendant be forfeited to the United

///

///

///

COMPLAINT in rem FOR FORFEITURE                                                                Page 2
          Case 1:19-cv-00846-BR         Document 1      Filed 05/31/19     Page 3 of 4




States; that the plaintiff United States of America be awarded its costs and disbursements

incurred in this.

        Respectfully submitted this 31st day of May 2019.

                                             BILLY J. WILLIAMS
                                             United States Attorney

                                             s/ Amy E. Potter
                                             AMY E. POTTER
                                             Assistant United States Attorney




COMPLAINT in rem FOR FORFEITURE                                                              Page 3
           Case 1:19-cv-00846-BR            Document 1     Filed 05/31/19    Page 4 of 4




                                           VERIFICATION


        I, Amy Blaser, declare under penalty of perjury, pursuant to the provisions of 28 U.S.C.

Section 1746, that I am a Special Agent with the Internal Revenue Service-Criminal

Investigations, and that the foregoing Complaint in rem for Forfeiture is made on the basis of

information officially furnished and upon the basis of such information the Complaint in rem for

Forfeiture is true as I verily believe.



                                          s/Amy Blaser
                                          Special Agent Amy Blaser
                                          Internal Revenue Service-Criminal Investigations




COMPLAINT in rem FOR FORFEITURE                                                              Page 4
        Case 1:19-cv-00846-BR         Document 1-1        Filed 05/31/19     Page 1 of 10




                             DECLARATION of AMY BLASER

I, Amy Blaser, do hereby declare:

                               BACKGROUND/EXPERIENCE

       1. I am a Special Agent of the Internal Revenue Service Criminal Investigations (IRS-

CI) assigned to the Medford, Oregon Post of Duty, and have been so employed since 2002. As a

Special Agent, I investigate possible violations of the Internal Revenue Code (Title 26 United

States Code), the Money Laundering Control Act (Title 18 United States Code), the Bank

Secrecy Act (Title 31 United States Code), and other criminal violations.

                            PURPOSE OF THIS DECLARATION

       2. This declaration is submitted for purposes of seeking in rem forfeiture of real

property located at 2562 Sibley Drive, Atlanta, Georgia (Sibley Drive), and legally known as

       All that tract or Parcel of land lying and being in land lot 6, 17th district, Fulton County,
       Georgia, being known as lot 35, Buckhead Park at Lenox Subdivision, as per plat
       recorded at plat book 369, page 103-105, Fulton County, Georgia records and designated
       as 2562 Sibley Drive, Atlanta GA 30324. Said Plat being incorporated herein by
       reference thereto

purchased and controlled by Adebiyi Oduneye (Oduneye), which represents Oduneye’s proceeds

from violations of 18 U.S.C. §1341 (Mail Fraud), 18 U.S.C. §1343 (Wire Fraud), 18 U.S.C.

§1344 (Bank Fraud), 18 U.S.C. § 1028(a)(7) (Identity Theft), and 18 U.S.C. § 1029 (Access

Device Fraud), thereby subjecting the real property to forfeiture pursuant to 18 U.S.C. §

981(a)(1)(C).

           3. The information contained in this declaration is based on my personal knowledge,

as well as information obtained from other law enforcement personnel and cooperating

witnesses. The information set forth here is provided solely for the purpose of establishing



Declaration of Amy Blaser                                            EXHIBIT A PAGE 1
        Case 1:19-cv-00846-BR          Document 1-1       Filed 05/31/19      Page 2 of 10




probable cause in support of the seizure and therefore, it does not set forth each and every fact

that I or others have learned during the course of this investigation.

                           SUMMARY OF THE INVESTIGATION

       4. Beginning in 2013, IRS Criminal Investigations (IRS-CI) began an investigation into

the filing of false federal and Oregon state tax returns. As part of this investigation, numerous

federal search warrants were executed, including e-mail and instant message (IM) warrants for

the communications of Oduneye and co-conspirators, including his adebiyioduneye@xxxx,

paworkerjob@xxxx, and eleda108@xxxx email aliases.

       5. Based on evidence obtained in this investigation, including Oduneye’s emails and

instant messenger communications; financial declarations from U.S. government agencies;

federal and state tax return information; bank records; prepaid debit card records; Western Union

wire transfers; and witness statements, there is probable cause to believe, and I do believe, that

beginning in at least 2012 and continuing until at least May 2015, Oduneye engaged in a scheme

with other co-conspirators, known and unknown at this time, to utilize stolen identity

information to prepare fraudulent federal and state tax returns in these victims’ names.

       6. On May 7, 2015, five defendants were indicted in the District of Oregon, see United

States v. Kazeem, et al., 1:15-cr-00172-AA (ECF No. 3), based on their participation in this

scheme. Four defendants pled guilty and one defendant was convicted at trial of mail fraud, wire

fraud, aggravated identity theft, and conspiracy charges. Another round of indictments were

then sought and on September 6, 2018, Oduneye and Oluwole Odunowo, a co-defendant with

whom he communicated via his email aliases, were indicted in the District of Oregon, see United

States v. Oduneye, et al., 1:18-cr-00409-MC (ECF No. 1), for violations of 18 U.S.C. §§ 1341,

1028A, and 1349, related to the identity theft and tax fraud scheme.

Declaration of Amy Blaser                                                EXHIBIT A PAGE 2
        Case 1:19-cv-00846-BR          Document 1-1        Filed 05/31/19        Page 3 of 10




       7. In total, Oduneye filed over 2,900 accepted fraudulent federal returns seeking over 26

million dollars in fraudulent refunds. The actual loss exceeded 4.75 million dollars in refunds.

Oduneye left the United States for Nigeria on May 13, 2015, the same day search warrants were

executed on multiple locations in Georgia and Maryland. There is no evidence Oduneye has

returned to the United States and there is currently a warrant for his arrest.

       Fraud Scheme

       8. In May 2013, a Medford, Oregon, victim reported to IRS Criminal Investigations

(IRS-CI) that false federal and Oregon tax returns were filed electronically in her and her

husband’s names. The returns contained the victims’ accurate Personal Identification

Information (PII) including their social security numbers and dates of birth.

       9. The false federal return with the Medford victims’ stolen PII directed IRS to deposit

the refund into an account associated with a prepaid debit card purchased in a suburb of Chicago,

IL, while the false state return was directed to a bank account in Texas. IRS-CI eventually

identified the purchaser of the debit card (hereafter referred to as the “Chicago co-conspirator”),

and executed a search warrant on his residence. During that search, agents seized around 150

prepaid debit cards along with approximately $50,000 worth of money orders. Agents learned

that the Chicago co-conspirator purchased the prepaid debit cards for an identity scheme run out

of Lagos, Nigeria since at least 2011. The Chicago co-conspirator only corresponded by

email/instant message (IM) with his Nigerian contact, email moniker “queen_jennn.”

Queen_jennn instructed him on the type of card to purchase and how many to buy. He provided

the card numbers to queen_jennn. The fraudulent refunds were deposited onto the cards and he

withdrew the funds, taking his 10-20% cut. He wired the remaining funds to Nigeria and/or



Declaration of Amy Blaser                                             EXHIBIT A PAGE 3
        Case 1:19-cv-00846-BR        Document 1-1       Filed 05/31/19    Page 4 of 10




purchased money orders that he mailed to addresses throughout the United States, including

Marietta, Georgia, where several of the defendants lived.

       10. Agents determined through a review of the email/IM account of queen_jennn that

there was an exchange of stolen PII with email/IM account Lolad_pop@xxx.com, eventually

identified as belonging to co-defendant Lateef Animawun. The email/IM account included the

PII and filing information of the original Medford, Oregon victims. The execution of subsequent

email/IM search warrants and an analysis of the information from those accounts identified other

defendants along with the extensive communication between them and other co-conspirators

regarding various aspects of the scheme to defraud. The defendants owned and operated accounts

identified with specific email/IM monikers, among others:

       •   Emmanuel Kazeem: Philipe1212@xxx.com and Princephilipe1212@xxx.com;
       •   Oluwatobi Dehinbo: knightyngale@xxx.com;
       •   Oluwaseunara Osanyinbi: oluwaseunara@xxx.com;
       •   jacksontommy101@xxx.com;
       •   Michael Kazeem: Ed.thm87@xxx.com and micjoh94@xxx.com;
       •   Oluwamuyiwa Olawoye: Macktomson20@xxx.com;


       11. On May 13, 2015, agents executed search and/or arrest warrants at the residences and

on the vehicles of the defendants in Maryland and Georgia. The search warrants resulted in the

seizure of over 50 electronic devices, more than 40 money orders of over $29,000, over $14,000

in cash, and numerous Green Dot 1 prepaid debt cards with over $12,000 in fraudulent tax

refunds remaining on them. Oduneye did not have a warrant for his arrest and travel records

show that on May 13, 2015, he boarded a plane to Lagos, Nigeria and has not returned to the

United States.



1
 Green Dot prepaid debit cards are issued by Green Dot Bank, Member FDIC.
Declaration of Amy Blaser                                      EXHIBIT A PAGE 4
           Case 1:19-cv-00846-BR       Document 1-1       Filed 05/31/19     Page 5 of 10




       12. After reviewing email search warrant content, interviews of witnesses, and the

response to third-party records, Oduneye was linked to email monikers adebiyioduneye@xxxx;

paworkerjob@xxxx, and eleda108@xxxxx. Additional email search warrants were executed on

September 24, 2015, which included these accounts. The email content from the September 2015

search warrant, along with the content captured in prior email search warrants, show Oduneye

possessed over 48,000 stolen identities. A review and initial analysis of his email accounts

revealed that Oduneye received and distributed large amounts of stolen PII to other co-

conspirators. The emails also showed that Oduneye worked with co-defendant Oluwole and co-

conspirators in various aspects of the scheme to ensure their success in gaining fraudulent tax

refunds.

       13. A detailed review and analysis of thousands of communications from the seized

email/IM accounts in conjunction with thousands of records from IRS, debit card companies,

internet providers, tax software companies, money transfer companies, etc. revealed the complex

nature of the scheme necessary to successfully participate in it and obtain millions of dollars of

fraudulently obtained funds. The scheme to defraud included acquiring and disbursing stolen PII,

“washing” stolen PII, utilizing that information to acquire IRS electronic filing PINs in the

taxpayer’s name and the necessary pre-paid debit cards with the stolen PII (all used in

conjunction with the electronic filing of the fraudulent tax returns), obtaining the fraudulent

refunds on prepaid debit cards like Green Dot, withdrawing of those funds, and disposing of the

funds through various means including wiring them to Nigeria.

       Income Sources

       14. Oduneye filed joint U.S. Individual Income Tax Returns for 2011, 2012, and 2013

with his American wife, Edda Oduneye. Oduneye is not listed on any federal tax returns after

Declaration of Amy Blaser                                            EXHIBIT A PAGE 5
        Case 1:19-cv-00846-BR         Document 1-1      Filed 05/31/19     Page 6 of 10




2013. Tax returns from 2011-2013 show Oduneye did not report income from any sources; his

occupation is left blank or indicates he is “unemployed.” Edda Oduneye reported the following

income working as a paralegal:

           •   2011 $9,988 of taxable income
           •   2012 $34,733 of taxable income
           •   2013 $38,692 of taxable income

       15. Oduneye’s immigration file lists his employment from 2012 through January of 2014

as an office manager with “Buckhead,” with no income amount listed. The IRS shows no records

of employment for Oduneye from 2011 through 2015.

       16. Although no domestic or foreign income sources were found for the 2011-2015 tax

years, Western Union money transfer control numbers found in Oduneye’s email accounts tied

him to over 790 wire transfers with over $750,000 in suspected fraudulent tax proceeds during

this same time period. In addition, subpoenaed records from Bank of America show that from

2012 through 2014 there were multiple cash deposits totaling over $400,000 in Oduneye’s

personal bank account.

       17. A review of the email accounts linked to Oduneye showed hundreds of prepaid debit

card numbers in his possession. A subpoena to Green Dot Bank revealed the debit cards linked to

these numbers were registered in identity theft victims’ names. Many of the prepaid debit cards

already had the fraudulent tax refunds withdrawn. However, some of the debit cards, primarily

the ones loaded with tax refunds just before Oduneye left the U.S., had balances totaling over 1

million dollars. Oduneye departed the United States before the funds were pulled off the prepaid

debit cards. The IRS is currently in the process of recouping those funds from Green Dot Bank.

///

///

Declaration of Amy Blaser                                          EXHIBIT A PAGE 6
        Case 1:19-cv-00846-BR        Document 1-1       Filed 05/31/19    Page 7 of 10




       Expenditures

       18. Bank records and credit card statements were obtained from grand jury subpoenas to

Bank of America, American Express, and Capital One Bank. These records show Oduneye made

the following expenditures during the fraud scheme from 2012 through 2015:

           •   Charges of over $120,000 on credit cards in Oduneye’s name
           •   Cash withdrawals of over $200,000 from one of Oduneye’s personal Bank of
               America checking accounts.

       19. Georgia DMV records show Oduneye had two vehicles registered in his name:

           •   A 2015 Mercedes S550
           •   A 2011 Mercedes GLK350.

       Purchase of Sibley Drive Property

       20. Email search warrant records show that on February 3, 2014, Oduneye, using email

address adebiyioduneye@xxxx, corresponded with co-conspirator blacks2008@xxxx regarding

the purchase of the 2562 Sibley Dr. property. In the email, Oduneye asks blacks2008 to pick up

his mother every day to do wire transfers that do not surpass $10,000. Oduneye states “she will

do you will do my sister will do and wole go do to.” Attached to the email is Blackburn Adair

LLC wire instructions.




       21. On February 7, 2014 , co-defendant Oluwole Odunowo (often referred to as “Wole”),

using email account odunsng@xxxx, instant messages Oduneye a wire transfer receipt showing




Declaration of Amy Blaser                                          EXHIBIT A PAGE 7
        Case 1:19-cv-00846-BR        Document 1-1      Filed 05/31/19     Page 8 of 10




$10,000 being sent from Odunowo Oluwole to Blackburn and Adair LLC on February 5, 2014

and again on February 6, 2014.




       22. Records from First Citizen Bank show that from February 5, 2014, through February

19, 2014, approximately 38 wires between $9,975 and $10,000, totaling $379,675, were sent

from Nigeria to the IOLTA account of Blackburn and Adair LLC for the benefit of “Oduneye

House 35.” These wires had several Nigerian originators: Olumuyiwa Egunjobi (sending

$70,000), Adedayo Oduneye (sending $39,925), Adetayo Oyemade (sending $69,875), Oduneye

(sending $69,875), and co-defendant Oluwole Odunowo (sending $130,000). In addition, a

$30,040 check was sent from Edda Oduneye using a SunTrust Bank Account. Records indicate

the $30,040 originated from cash deposits into the SunTrust account.

       23. On or around February 24, 2014, Oduneye purchased property located at 2562 Sibley

Drive, Atlanta, GA for $450,000. A title report shows the 2562 Sibley Dr. property has no

mortgage holder. Approximately 3 months later, on May 21, 2014, Oduneye transferred the 2562

Sibley Dr. property to Bolanle Bintu Oduneye for $1.00 using a Quit Claim Deed.



Declaration of Amy Blaser                                         EXHIBIT A PAGE 8
        Case 1:19-cv-00846-BR          Document 1-1       Filed 05/31/19     Page 9 of 10




       24. Oduneye’s Nonimmigrant Visa Application dated in June 2009 listed his mother as

Bola Oduneye and father as Adewale Oduneye. Bolanle Bintu Oduneye’s (Bola) U.S. State

Department records show she submitted two CEAC DS-160 Visa Applications, the first one in

June 2015 and a second one in August 2015. Bola’s June 2015 Visa Application states she would

like to visit her son and claims she has a house in the U.S. Bola lists her child as Adebiyi

Oduneye, a U.S. Citizen. The address where Bola would stay is listed as 2562 Sibley Dr. NE,

Atlanta Georgia. Bola’s second Visa Application, in August of 2015, states she would like to

come to the U.S. to comfort her son. Again, Oduneye’s name and phone were listed as Bola’s

U.S. contact. Both of Bola’s Visa Applications were submitted after Oduneye left the United

States, with no record of him returning. Bola’s 2015 requests to enter the U.S. were denied.

However, Bola’s VISA Applications show she is the mother of Oduneye.

                                         CONCLUSION

       25. Based on the foregoing, I have probable cause to believe, and I do believe, that

Oduneye and others were involved in a conspiracy to commit mail fraud, wire fraud, bank fraud,

identity theft, and access device fraud, in violation of 18 USC §§ 1341, 1343, 1344, 1028(a)(7),

and 1029 from at least 2012 through May 2015. During the scheme, Oduneye was found to have

no verifiable income sources, yet he made extensive expenditures, including the purchase of

luxury vehicles and property. Oduneye is linked to over $775,000 in funds going to Nigeria via

Western Union transfers and over $400,000 in cash deposits at Bank of America. In addition,

Oduneye caused approximately $379,675 to be wired from Nigeria to the U.S. for the purchase

of 2562 Sibley Dr., Atlanta, GA. Three months after Oduneye purchased the Sibley Drive

property; it was transferred to Bolanle Oduneye, an individual believed to be his mother, for $1.

None of the funds used to purchase the Sibley Drive property appear to originate from Bolanle

Declaration of Amy Blaser                                            EXHIBIT A PAGE 9
       Case 1:19-cv-00846-BR          Document 1-1       Filed 05/31/19    Page 10 of 10




Oduneye. Therefore, it is believed that the funds used by Oduneye to purchase the Sibley Drive

property were in fact proceeds of the crime and that the transfer of the property was not an arm’s

length transaction, making the real property subject to forfeiture.

       26. The Sibley Drive property represents the proceeds of violations of 18 U.S.C. §1341

(Mail Fraud), 18 U.S.C. §1343 (Wire Fraud), 18 U.S.C. §1344 (Bank Fraud), 18 U.S.C. §

1028(a)(7) (Identity Theft), and 18 U.S.C. § 1029 (Access Device Fraud), thereby subjecting the

real property to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C).

       I declare under penalty of perjury that the foregoing is true and correct pursuant to 28

U.S.C. §1746.

       Executed this 31st day of May, 2019.



                                  s/Amy Blaser
                                  Amy Blaser
                                  Special Agent
                                  Internal Revenue Service-Criminal Investigations




Declaration of Amy Blaser                                             EXHIBIT A PAGE 10
                                 Case 1:19-cv-00846-BR                                   Document 1-2                   Filed 05/31/19                    Page 1 of 1
2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      2562 Sibley Drive, Atlanta, Georgia, in rem

     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Fulton, GA
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Amy E. Potter - United States Attorney's Office
 405 E. 8th Street, Suite 2400, Eugene OR 97401-2708
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
u 1    U.S. Government                   u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                          of Business In This State

u 2    U.S. Government                   u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
       & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
        Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
        (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                             Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                     u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                             Other                                                     u 465 Other Immigration                                                       State Statutes
                                     u    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                        another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      18 U.S.C. § 981(a)(1)(C)
VI. CAUSE OF ACTION Brief description of cause:
                      Forfeiture of property which constitutes or is derived from proceeds of fraud
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION      DEMAND $                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                               JURY DEMAND:         u Yes     ✔
                                                                                                                        u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                     DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 5/31/2019                                                               s/ Amy E. Potter
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
